TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00073-CV


                                Kirk Wayne McBride, Appellant

                                                 v.

          Pamela Theilke, Michael Arellano, Texas Board of Pardons and Paroles,
                    David Gutierrez, and Rachel Alderete, Appellees


               FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-17-005456, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Kirk Wayne McBride brings this appeal after the trial court signed an

order dismissing his suit for lack of subject matter jurisdiction. We will affirm.


                                        BACKGROUND

               McBride, an inmate incarcerated in the Institutional Division of the Texas

Department of Criminal Justice in Huntsville, Texas, alleged that in October 2014, the Texas

Board of Pardons and Paroles issued a Parole Certificate granting him release on parole. See

37 Tex. Admin. Code §§ 141.111(28) (Tex. Bd. of Pardons & Paroles, Definitions) (defining

“parole certificate” as order of Board incorporating terms and conditions of release), 145.20

(Tex. Bd. of Pardons & Paroles, Parole Certificate) (providing that parole certificate shall be

issued when parole plan has been approved but parole approval is not effective until offender

has executed formal parole agreement). On November 15, 2014, McBride signed a document
entitled “Certificate of Parole-General Conditions of Parole Release.” See id. § 145.22 (Tex. Bd.

of Pardons & Paroles, Conditions and Rules of Parole) (providing that every offender approved

for release on parole shall be issued written statement listing conditions and rules of parole

and and offender prior to release must agree to and accept such conditions and rules of parole).

McBride alleged that although the Parole Certificate included certain “Special Conditions,” those

“Special Conditions” were not contained in the “Certificate of Parole-General Conditions of Parole

and Release” that he signed on November 15, 2014. See Tex. Gov’t Code § 508.0441(a)(2)

(providing Board members and parole commissioners shall determine conditions of parole or

mandatory supervision, including special conditions).

               McBride alleged that in February 2017, Michael Arellano, a parole officer for the

Texas Department of Criminal Justice Parole Division, prepared a violation report, resulting in

the execution of a pre-revocation warrant on February 17, 2017. McBride alleged that Arellano

informed him the next day that he had a right to have a preliminary hearing to determine whether

there was probable cause or reasonable grounds to believe that McBride violated a condition

of parole. McBride requested a preliminary hearing, and he alleges that after the hearing the

Texas Board of Pardons and Paroles elected not to revoke his parole and imposed a special

condition that McBride participate in and successfully complete an Intermediate Sanction

Facility Program. According to McBride, the Board did not impose any other special conditions

or “reaffirm” any pre-existing special conditions.

               McBride alleged that in July 2017, Arellano prepared another violation report,

resulting in the execution of a pre-revocation warrant on July 12, 2017. The violation report

stated that McBride was in the custody of the Guadalupe County Sheriff Department, which

the report stated was a violation of one or more conditions of McBride’s release. McBride

                                                2
again requested a preliminary hearing after which the Board held a revocation hearing and

revoked McBride’s parole. McBride alleged that David Gutierrez, the Board’s chairman, issued

a “Proclamation of Revocation and Warrant of Arrest.”

               McBride alleged that in September 2017, he filed a request to reopen the case on

the ground that the evidence was insufficient to support a finding that he violated one or more

conditions of release as set out in the certificate of release. See 37 Tex. Admin. Code § 146.11

(Tex. Bd. of Pardons & Paroles, Releasee’s Motion to Reopen Hearing or Reinstate Supervision).

McBride alleged that the Board granted the motion and, as a result, effectively set aside the July

2017 revocation of his parole. See id. § 146.12 (Tex. Bd. of Pardons & Paroles, Procedure after

Motion to Reopen is Granted; Time; Rights of the Releasee; Final Disposition) (providing that

when parole panel grants motion to reopen, previous disposition made by parole panel shall be

set aside and be of no force and effect). McBride alleged that, since September 2017, Gutierrez

has not issued a further proclamation of revocation and warrant of arrest. McBride further

alleges that the “Certificate of Parole-General Conditions of Parole and Release” that he signed

in November 2014 only included the conditions listed in that document, and not other special

conditions contained in the “Parole Certificate.” McBride alleges that he informed Gutierrez;

Pamela Thielke, the Director of the Texas Department of Criminal Justice-Parole Division; and

Rachel Alderte, the Director of Hearing Operations of the Texas Department of Criminal Justice-

Parole Division; that Arellano had filed a violation report that erroneously stated that McBride

had violated a condition of his release because the condition alleged to have been violated was

not one included in the “Certificate of Parole-General Conditions of Parole and Release” that he

had signed. McBride alleged that the irregularities in the parole revocation process occurred,

and were not corrected, because of his race, and that the conduct of the named defendants

                                                3
violated the 13th Amendment to the United States Constitution because it resulted in his “forced

servitude” and violated his civil rights. See 42 U.S.C. § 1983 (providing individual right to sue

government employees and others acting under color of state law for civil rights violations).

               Each of the defendants filed a plea to the jurisdiction in which they argued that

the trial court lacked subject matter jurisdiction over McBride’s claims because his claims were

based on alleged irregularities in parole proceedings and were required to be brought in a writ of

habeas corpus filed in the convicting court pursuant to Texas Code of Criminal Procedure 11.07.1

The trial court granted the pleas to the jurisdiction and dismissed the case. This appeal followed.


                                          DISCUSSION

               The claims McBride asserted in this suit are all based on alleged irregularities

related to the revocation of his parole. Texas courts have held that a person alleging irregularities

occurring during parole proceedings should raise those issues by way of a post-conviction

application for writ of habeas corpus under article 11.07 of the Texas Code of Criminal

Procedure. See Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth

Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (“A claim that parole or other form of

administrative release has been unlawfully revoked must be brought to the attention of the

convicting court.”). The Court of Criminal Appeals retains the exclusive authority to grant relief

in such a proceeding. See Tex. Code Crim. Proc. art. 11.07. Because a writ of habeas corpus is

the exclusive remedy for addressing irregularities occurring during parole proceedings, the trial

       1
            The pleas to the jurisdiction were filed before McBride filed his Third Amended
Original Petition. At the hearing on the pleas to the jurisdiction, McBride informed the court that
he had put the amended pleading in the prison mail, and the trial court stated that it would defer
its ruling on the pleas to the jurisdiction until McBride’s amended pleading had been filed with
the court. The Third Amended Original Petition was filed on December 5, 2019, and the trial
court signed an order granting the pleas to the jurisdiction on January 8, 2020.
                                                 4
court did not have jurisdiction to grant McBride any relief for the alleged irregularities in

the revocation of his parole. Similarly, the trial court did not have jurisdiction over McBride’s

claims that the irregularities in the revocation proceeding were the result of unlawful

discrimination or otherwise violated his constitutional rights. The United States Supreme Court

has held that an inmate in state custody cannot use a section 1983 action to challenge “the fact or

duration of his confinement.” Wilkinson v. Dotson, 544 U.S. 74, 78 (2005). Instead, the inmate

should file a petition for writ of habeas corpus. Id.; see Thompson v. Aliseda, No. 13-08-00417-

CV, 2009 WL 200994, at *2 (Tex. App.—Corpus Christi-Edinburg Jan. 29, 2009, pet. denied)

(mem. op.). In this case, McBride argues that his parole was revoked and his confinement

extended because the Board of Pardons and Paroles and other government officials engaged in

unlawful discrimination. Such claims should be asserted in a petition for writ of habeas corpus.

See Thompson, 2009 WL 200994, at *2.

               A writ of habeas corpus is the exclusive remedy for addressing the alleged

irregularities in the parole revocation proceedings and for asserting claims that McBride’s

confinement has been extended as the result of unlawful discrimination. The trial court did not

err in determining that it lacked subject-matter jurisdiction over McBride’s claims, granting the

pleas to the jurisdiction, and dismissing the suit.2


                                          CONCLUSION

               For the reasons stated in this opinion, we affirm the trial court’s judgment.



       2
           Having concluded that the trial court lacked subject-matter jurisdiction over McBride’s
suit, we need not address his claim that, before dismissing the case for lack of subject-matter
jurisdiction, the trial court erroneously denied his motion for summary judgment. See Tex. R.
App. P. 47.3.
                                                   5
                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Kelly

Affirmed

Filed: April 30, 2021




                                               6